 

 

Case 3:19-cv-00257 Document 1 Filed on 08/05/19 in TXSD Page 1 of 11

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

—

U Souhae’ Sate Courts
NITED STATES DISTRICT COURT 7 Pitt ot ag

for the
District of

Division

Case No.

 

(to be filled in by the Clerk’s Office)
Dewy ss C. EotwoS

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

\ CrA ox Orsi Pols ce De 2 i
Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should of contain: an individual’s full social
security number or full birth date; the full name ofa person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits ofa financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 11

 
 

Case 3:19-cv-00257 Document 1 Filed on 08/05/19 in TXSD Page 2 of 11

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
1. The Parties to This Complaint

A. The Plaintiffs)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Name Jamin © Bind
All other names by which
you have been known: AVES
ID Number 274 AGG
Current Institution B15 p~yo. dk
Address
ele shan ~T ANS5 \
City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

Name Sy. Se ates

Job or Title (if known) Qo vee Mice] K-44 oA A
Shield Number LUA

Employer

Address : A

 

 

Lengerqae “Thx ANS6S
ity State Zip Code
[J Individual capacity [ official capacity

Defendant No. 2
Name AT] Aj
Job or Title (if known)
Shield Number
Employer
Address

 

 

 

 

 

City State Zip Code
[ ] Individual capacity [] Official capacity

Page 2 of 11
Case 3:19-cv-00257 Document 1 Filed on 08/05/19 in TXSD Page 3 of 11

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3
Name A A
Job or Title (if known) ‘
Shield Number
Employer
Address

 

 

 

 

 

City State Zip Code
[| Individual capacity (| Official capacity

Defendant No. 4

| Name AMI A
2 Job or Title (if known)

Shield Number

Employer

Address

 

 

 

 

 

City State Zip Code
[| Individual capacity [| Official capacity

Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):

[| Federal officials (a Bivens claim)
[Aine or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Un 3 wth Karvrdmord

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials? ,\ | A

Page 3 of 11

 
 

 

 

Case 3:19-cv-00257 Document 1 Filed on 08/05/19 in TXSD Page 4 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Il.

Iv.

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed. Povo Brudelly [ ExCessve use ip
~ S ~ ~
Bree | Croc BB vavss c\ Co NAA

TE Mecy Storibny Procedure (ass QM Amardunt

re sat st hMry Not wy Xo th} A@eyes\ TLmcd 1e> Pertarning do Cese ©

 

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):
| 4 Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OOOOO

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

SO VNGS , Remerqua Te an Wet -&%

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

N/A

 

Page 4 of 11
 

 

 

Case 3:19-cv-00257 Document 1 Filed on 08/05/19 in TXSD Page 5 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?

Noumioe” 13 Do ©] cP hey. wetS “Wee

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?) oS ww S.SankoS Vex Acura

ML, agen to Stirun ME Aottd ME So Up Mi) Moun We Ann Sic

AR AC AWE eon d 1 Yo c+: an) Se WG Paaets a." my Moh

wre Buran Slewmmed to Fru Ground Am head COPPS TL Wwe’ mw» Veod on
Concra dye SoA aa CUM Svaider aB\er re cardi DAA HEAL Majo Stee
@ oy ‘ “> 45 y oy

LAS Moods kel in Bony of Seer.

 

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive. reais, UAE AR Maer DWREL'S
oe AS Hoe reve WE Fernered My SWuidin TOR My Weed on Cneede
mid u U WRLA TE mA mA tce\ Aeacg kanes . here Gk Gelhyurltsn Cau ares
AN OepPr. a~y Gwen oS cu, Pein MEd CCN eee che.

 

VI. = Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. = ws.un Xo Wb & ConQersated y Down

End S$ fVarine .

5S. ApS eee y Vines ce| ee Ofress DWEM Posada Pressore, Sraguent
ee LPless arcchts PY WROD MA reEsAicrad Shalaew

TE WS Re Not Comnperseded Be is MAR AslherS Bue Byaae. ex parses

GS wre. (aiss mur kel BAQ us she)

Page 5 of 11
 

 

Case 3:19-cv-00257 Document 1 Filed on 08/05/19 in TXSD Page 6 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VIL.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

C] Yes .

Ea

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s). yas A AW Prvoceds I wa ws Deyo. ae Xu

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Yes

[| No

[| Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[| Yes
[| No
[Ao not know

If yes, which claim(s)? Hor+ ~ Bows ced my Gre VALLE Wry Condit sy
kAD She terncrdey LAD Rene Ae DOR. RK KH dN
Noord Were ck tne Sa ad Sut Uiw mail de Lemereu
Pohee m_P+ Prokle vacant ohPice

 

Page 6 of 11
Case 3:19-cv-00257 Document 1 Filed on 08/05/19 in TXSD Page 7 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
Dz. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?
Yes

[| No

Ifno, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

C] Yes
[| No

E. If you did file a grievance:

1. Where did you file the grievance? = vz Q Gre Ae

wmMhe accreted
ARO Ue Awe “LA D Were

wr Cel Lpion Caond sy Sai\

 

2. What did you claim in your grievance? © .U.\ ViGRYS Galedisas sf
Wem 3 2h

WrLe
| : >
Cnrudmud/ tr Cumdsy eWeek Caer ed

 

3. What was the result, ifany? w\oa 4.

 

4. What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Tete wert Ab resi ks Bran Complanh lotecs.e Cemerque ?.0 Fae &
NO FesPerd hock Ao Comptes & My PEs) Cocengyon dence
Ae nA TE Hed TAD Werrcader Cold CRO See Ah E Kadl

No Nyas\, She c\Su cWad ne Frey DAW Gove Ker dre Dr crond
5) 4 Awa, te HR tine we Sh yS ~w Ste Cwil Cann Pleas +

Page 7 of 11

 

 
 

Case 3:19-cv-00257 Document 1 Filed on 08/05/19 in TXSD Page 8 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here: Al] AW

 

2. Ifyou did not file a grievance but you did inform officiais of your claim, state who you informed,
when and how, and their response, ifany:  \ { Aw

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies. T Cabcered TAD rena / Hernender Bred Cihirnr Compton
Grevncd) © wey acid yp pbdore Bo Mel HR Cup aunt/ red icsal
FUNG. Sa Yorm/ fete} ke; Lemergue 2 Pp Professsrat aOiee.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule’’?

[ ] Yes
[Eh

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

n/t

t

Page 8 of 11
Case 3:19-cv-00257 Document 1 Filed on 08/05/19 in TXSD Page 9 of 11

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[| Yes
[No

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiffs) A/a
Defendant(s)

 

2. Court (if federal court, name the district; if state court, name the county and State)
wl
3. Docket or index number
fa
oe
4. Name of Judge assigned to your case

l/s

5. Approximate date of filing lawsuit

Ala

6. Is the case still pending? ,{ | IN

[| Yes
| No

If no, give the approximate date of disposition. al / IN

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

fa

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11

 

 
 

Case 3:19-cv-00257 Document 1 Filed on 08/05/19 in TXSD Page 10 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[J Yes
[-7No

Dz. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s) JI/a

2. Court (if federal court, name the district; if state court, name the county and State)

fa

T

3. Docket or index number
wl (de
4, Name of Judge assigned to your case

ES

5. Approximate date of filing lawsuit

J | A

6. Is the case still pending?
[| Yes
[] No

If no, give the approximate date of disposition rt | A
f

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

An

Page 10 of 11
 

 

Case 3:19-cv-00257 Document 1 Filed on 08/05/19 in TXSD Page 11 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an impropér purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. J understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

Signature of Plaintiff Co en C | A to
7

Printed Name of Plaintiff
Prison Identification # Semis CC. Kors

 

 

 

 

 

 

Prison Address DW AGS SY1e, Ave Wh
Qe Wt tin “Wx AASSL.
City State Zip Code
B. For Attorneys
Date of signing:
Signature of Attorney
Printed Name of Attorney
Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page tl of 11
